Cochrane, J.:
The defendant, a real estate broker in New York city, placed in the hands of the plaintiff, a real estate broker in the city of Troy, the sale of certain real estate in the last-mentioned city promising to divide with the plaintiff the commissions of five per cent if the latter procured a purchaser at the price of $20,000. This is an action to recover such commissions. The plaintiff advertised the property and procured a prospective purchaser who offered $15,000, which offer he subsequently raised to $19,000. The plaintiff by letter on January 7, 1918, communicated the fact of this last offer to the defendant but not the name of the person who made it. The defendant on the following day acknowledged receipt of the proposition saying that he would submit it to the owner but that he did *836not think the latter would recede from his offering price. Plaintiff submitted this letter to his customer and gave him the address of the defendant in New York and the customer went to the office of the defendant on January 11, 1918, and purchased the property for $20,000 and subsequently consummated the purchase. It is admitted that the purchaser informed the defendant that he had been negotiating with the plaintiff and had offered him $15,000 but the defendant did not know that he was the same person who had offered $19,000. The defendant, therefore, knew he was negotiating with the plaintiff’s customer. It is immaterial that he received that information from the purchaser rather than from the plaintiff. Under such circumstances the defendant could not defeat the right of the plaintiff to commissions by himself completing the negotiations which had been begun by the plaintiff. (Lloyd v. Matthews, 51 N. Y. 124; Travis v. Bowron, 138 App. Div. 554.) The mere fact that defendant did not know all of the negotiations between the plaintiff and the purchaser resulting in a higher offer for the property than the purchaser admitted he had made does not affect the question. Had the defendant been in possession of such information it would not have affected the result. He procured for the property the price which he was demanding. The case of Sibbald v. Bethlehem Iron Company (83 N. Y. 378), relied on by the defendant, is not in point. There the negotiations by the plaintiff with his customer were unsuccessful and the defendant in good faith terminated the plaintiff’s contract and subsequently opened negotiations with the same prospective purchaser and eventually sold him the property. No such question here exists.
The judgment and order should be affirmed, with costs.
Judgment and order unanimously affirmed, with costs.